Citation Nr: 1629516	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  12-34 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of non-service-connected pension benefits in the amount of $34,658.00.


REPRESENTATION

The Veteran is represented by:  AMVETS


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1969 to December 1969.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a November 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  In January 1994, the Veteran applied for nonservice-connected pension benefits, which was granted in September 1994.

2.  VA was notified that the Veteran had been granted Social Security Administration (SSA) benefits as early as June 2004.  VA also received notice that the Veteran began receiving SSA benefits in April 2006.

3.  VA developed and adjudicated two additional collections of overpayments of non-service-connected pension benefits prior to the matter at issue herein, and concurrently processed an increase and a decrease in the level of monthly benefits the Veteran received in 2008.
 
4.  In July 2011, VA notified the Veteran that he had been overpaid $34,658.00.
 
5.  The Veteran requested waiver of recovery of the overpayment, which was denied in a November 2011 decision.
 
6.  The Veteran's income consists of SSA benefits and VA non-service-connected pension benefits.  The Veteran has no other liqudatable assets.
 
7.  There is no indication of fraud, misrepresentation, or bad faith on the part of the Veteran, and the recovery of the indebtedness would be against equity and good conscience.

8.  Collection of the debt does not defeat the purpose of the non-service-connected pension benefits the Veteran currently receives.

9.  The Veteran was unjustly enriched by the overpayment of benefits.

10.  The Veteran did not change position to his detriment in reliance on his non-service-connected pension benefits.


CONCLUSION OF LAW

The criteria for waiver of recovery of the overpayment of non-service-connected pension benefits in the amount of $34,658.00 have been met.  38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to the applicable law and regulations, recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965. 

The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and VA.  In making this determination, consideration will be given to the following elements (which are not intended to be all-inclusive):  (1) fault of the Veteran; (2) balancing of faults between the Veteran and VA; (3) undue hardship of collection on the Veteran; (4) defeat of the purpose of an existing benefit to the Veteran; (5) unjust enrichment of the Veteran, and (6) whether the Veteran changed positions to his detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a). 

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of VA's rights.  The decision reached should not be unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a); see also Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The Board finds no evidence of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment, thus removing any legal impediment to the granting of a waiver in this matter.  The question now before the Board is whether the facts dictate that a waiver should be granted under the standard of "equity and good conscience."

In January 1994, the Veteran submitted a claim of entitlement to non-service-connected pension benefits, which was granted in September 1994.  Generally, in order to qualify for non-service-connected pension benefits, the recipient must not receive countable income above a certain regulatory threshold.  The Veteran has not disputed that he receives SSA benefits or that the receipt of such benefits disqualifies him from payment of all or a portion of his VA non-service-connected pension benefits.  As such, the propriety of the debt is not at issue here.  The salient issue presented by the Veteran's claim is whether waiver of recovery of that overpayment is warranted.  To do so, the Board will first address the comparative faults between the Veteran and VA for the creation of the debt.

For the sake of clarity, the Board finds that it useful to provide context for the present claim by detailing its adjudicative history, as well as the adjudicative history of other matters contemporaneously pending before VA.

In June 2004, VA received notice that the Veteran was receiving SSA benefits.  In November 2004 and May 2005, VA contacted the Veteran to provide him notice that his eligibility to receive payment of VA non-service-connected benefits had changed and, due to that change, he had been overpaid $5,794.00.  VA notified the Veteran that his monthly benefits would be reduced or eliminated until that debt had been satisfied.  However, in August 2005, the RO decided to keep the benefits that had already been withheld from the Veteran's monthly payments and grant a partial waiver, totaling $4,948.00, which represented the balance of the overpayment debt.  In waiving collection of this debt, VA found no evidence of fraud, misrepresentation or bad faith on the Veteran's part; that the Veteran should have known to report the grant of SSA benefits; that the Veteran used the overpaid benefits to fund basic living expenses; that the Veteran was unable to work and, thus, collection of the debt would impair his ability to afford basic necessities; and that the Veteran had no assets.  Significantly, in rendering this decision as described, VA demonstrated knowledge that the Veteran was receiving SSA benefits and the Veteran was aware that he was supposed to report any changes in his income.

In December 2007, VA sent the Veteran a letter proposing to reduce his monthly VA benefits, effective June 1, 2006, due to unreported SSA income.  Specifically, VA learned that the Veteran became entitled to SSA benefits in April 2006.  

In January 2008, the Veteran submitted a statement wherein he said that SSA informed him that his receipt of SSA benefits "did not have anything to do with [his] VA" benefits.   Based on this, the Veteran stated that he did not know he needed to report the SSA benefits.  

In March 2008, VA contacted the Veteran to notify him that he had been overpaid VA benefits in the amount of $12,147.00, and that recoupment of this money would begin in June 2008 (which was later amended to October 2008).  In May 2008, the Veteran requested a waiver of collection of this debt.  

According to a July 2008 decision, VA determined that the Veteran's previous receipt of SSA benefits had ceased on an unstated date, but were subsequently restarted.  The evidence is not clear as to when the SSA benefits restarted.  VA found that the Veteran did not, but should have, reported that he was once again receiving SSA benefits.  Further, the Veteran did not submit a financial status report and, thus, VA could not ascertain whether collection of the debt would have caused financial hardship.  Consequently, VA denied the Veteran's waiver request.

In November 2008, the Veteran submitted a statement wherein he indicated that he previously paid $50.00 per month for child support, but that this amount had increased to $303.50 per month.  The Veteran requested that VA reconsider the amount of his overpayment based on this new information.  VA accepted this correspondence as a notice of disagreement with the July 2008 decision.  Further, VA notified the Veteran that it would withhold the increased amount from his VA benefits for purposes of paying the child support.

In June 2009, VA issued a statement of the case wherein it confirmed and continued the denial of the Veteran's request for waiver of collection of the $12,147.00 in overpaid non-service-connected pension benefits.  The Veteran did not submit a substantive appeal.

In July 2011, VA again notified the Veteran that he had been overpaid non-service-connected pension benefits, this time in the amount of $34,658.00.

The Veteran submitted a financial status report, dated in July 2011, wherein he indicated that he had been disabled since March 1993.  With respect to his monthly income, the Veteran indicated that he received no monthly salary, and that he received $3,282.00 of income per year (or $273.50 per month).  Further, the Veteran asserted that his monthly expenses were $1,100.00 (which included rent, food, utilities, medication, fuel for car, and clothing), and that he was unable to contribute any funds on a monthly basis in order to repay the debt.

In November 2011, VA denied the Veteran's requested waiver.  Although VA found no fraud, misrepresentation, or bad faith, it found that the Veteran was at "significant fault" for the creation of the debt.  VA determined that it was the Veteran's responsibility to immediately report any changes in his income to ensure that his monthly non-service-connected pension amount was properly adjusted.  His failure to do so resulted in his unjust enrichment.  VA then reiterated that the non-service-connected pension benefit program is income-based, and is intended to give beneficiaries a minimum level of financial security.   

Documents associated with the Veteran's electronic claims file suggest that VA issued a statement of the case in October 2012.  The Board was unable to locate the October 2012 statement of the case in Virtual VA or the Veterans Benefit Management System.  However, in December 2012, the Veteran timely submitted a substantive appeal.

In March 2013, VA issued a supplemental statement of the case.  Therein, VA provided a brief discussion as to the relevant adjudicative history, which was as follows:  In March 2008, VA processed an award action that began counting the Veteran's SSA benefits, which corresponded to a decrease of $333.00 per month of VA non-service-connected pension benefits.  Although the Veteran requested a waiver of an overpayment, it was denied.  Concurrently, VA had proposed a reduction in his benefits for an unreported annual income of $5,188.00.  In May 2008, an award action was processed that included the $5,188.00 income, which increased his monthly VA non-service-connected pension benefits to $931.00.  Because VA informed the Veteran in March 2008 that his monthly rate was decreased, VA "assumed" the Veteran knew that he was not entitled to the May 2008 increase.  In support of this conclusion, VA stated that the notification sent to the Veteran regarding the March 2008 decrease did not demonstrate inclusion of his SSA income.  Consequently, VA found that it was the Veteran's responsibility to report this "discrepancy" and, his failure to do so meant that the creation of the overpayment was his fault.  Additionally, in denying the waiver, VA found that the Veteran was unjustly enriched, that his monthly income exceeded his costs by $500.00 (based on reference to an undated financial status report that was not listed in the evidence section), that the collection of this debt did not defeat the purpose of the program, and that he had not changed positions to his detriment. 

The Veteran's appeal was subsequently certified to the Board for appellate review.

The adjudicative history with respect to the claim at issue herein is complicated, and is further confused by the presence of concurrent matters of the same nature, an incomplete record, and, at best, unclear correspondence.  In addition to the claim at issue herein, the Veteran has also sought waivers of collection for two other overpayments of his non-service-connected pension benefits, both involving his SSA benefits.  Further, although the Veteran initially failed to provide VA with notice that he was receiving SSA benefits, VA has been on notice since June 2004 or April 2006 that the Veteran was receiving SSA benefits.  Despite this, VA is seemingly unable to ascertain when the Veteran is actually receiving those benefits, how much he is receiving on a monthly basis, or how it affects his monthly VA non-service-connected pension benefits.  For example, within a 2-month period (March 2008 to May 2008), VA both decreased and increased the level non-service-connected pension benefits the Veteran was entitled to receive.  Pursuant to these two decisions, VA issued notice to the Veteran explaining its decision and the consequences thereof.  Then, even though VA provided the Veteran with the May 2008 decision and the underlying rationale, it "assumed" the Veteran would know that he was not entitled to an increased level of benefits and would notify VA of the "discrepancy."  The Board finds this assumption to be unreasonable.  

Additionally, as discussed above, the record did not include an October 2012 statement of the case despite indications that such a document was created and issued to the Veteran.  The Board is also unable to locate a proposed reduction in benefits due to unreported income of $5,188.00, or the resulting May 2008 award action.  Moreover, VA stated in the March 2013 supplemental statement of the case that the March 2008 award action began counting the Veteran's SSA benefits, but later states that notice sent to the Veteran of the March 2008 award action did not discuss the Veteran's SSA benefits.  Upon reviewing the March 2008 award action, the Board finds that it does, indeed, address the Veteran's SSA benefits.  Specifically, VA informs the Veteran that due to his receipt of SSA benefits, his monthly non-service-connected pension payments will be $315.00, effective June 1, 2006; $325.00, effective December 1, 2006; and $333.00, effective December 1, 2007.  

Based on the above, the Board finds that VA is at least as at fault as the Veteran for the creation of the overpayment.

With respect to undo hardship on the Veteran if collection of the debt was effectuated, the Veteran submitted a July 2011 financial status report demonstrating that his only income is his SSA disability benefits and his nonservice-connected pension benefits.  Contrary to VA's findings in the March 2013 supplemental statement of the case, the Veteran indicated that he received $3,282.00 of net income per year (or $273.50 net income per month), and that his monthly expenses were $1,100.00 (which included rent, food, utilities, medication, fuel for car, and clothing).  This represents a monthly deficit of $826.50.  Based on the totality of the evidence, the Board is satisfied that collection of the debt would impose upon him an undue hardship.  38 C.F.R. § 1.965(a)(3).  The Board is unable to locate a financial status report demonstrating that the Veteran's income exceeded his expenses by $500.00 each month.

The non-service-connected pension program is intended to provide its recipients with a minimum level of financial security.  As such, collection of overpaid benefits does not defeat of the purpose the benefit to the Veteran.  

The Veteran received more funds to which he was not entitled and, thus, he was unjustly enriched. 

The Veteran did not change positions to his detriment in reliance upon the non-service-connected pension benefits.


[CONTINUED ON THE NEXT PAGE]

The Board concludes that the positive evidence outweighs the negative evidence and that the facts in this case demonstrate that the recovery of the overpayment would be against equity and good conscience.  38 U.S.C.A. § 5107(b).  VA is at least as responsible as the Veteran for the creation of the overpayment and financial hardship is shown, which the Board finds outweighs the other factors considered.  In essence, the factors of equity and good conscience are in the Veteran's favor.


ORDER

Entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $34,658.00, is granted



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


